Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 07/13/2022 has been entered. Claims 6, 7, 11, 19, 20 are cancelled. Claims 14-18 are withdrawn
Pending claims 1-5, 8-10, 12, 13 are addressed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging device in claim 1, line 6. This limitation uses “device” as generic placeholder coupled with functional language “configured to capture image data…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190150357) in view of Sivathanu (US 20100225912).

Regarding claim 1, Wu discloses a system (figs. 1 and 3) for monitoring agricultural sprayer operation, the system comprising: a boom (50); a nozzle (fig. 3) mounted on the boom, the nozzle configured to dispense a fan of an agricultural fluid (shown in fig. 1 and 8) as the agricultural sprayer travels across a field; 
an imaging device (50) configured to capture image data (image of the spray cone, par. 168) depicting the dispensed spray fan (spread of the spray cone) of the agricultural fluid; 
a controller (central computer, par. 154) communicatively coupled to the imaging device (50; claim 19 of Wu reference), 
the controller configured to: 
determine a parameter associated with a shape of the dispensed spray fan (par. 168: “The image of the spray cones that are dyed or illuminated is analyzed (e.g. pattern color and intensity) to determine the average spray envelope of the cone”) based on the captured image data; 
compare the determined parameter to a predetermined parameter range (par. 168: “correlated with a calibrated envelope threshold value with a known spray envelope (e.g. 90-95% droplets within an envelope) with respect to droplets, using the color/intensity image captured for each particular angle of view of the spray cone”); and 
initiate a control action when the determined parameter falls outside of a predetermined parameter range (par. 169: “If the spray is skipping and not properly or completely covering the ground (i.e. lacking sufficient spray overlap on the ground or overly-overlapping), the fan angle of the spray nozzle is either narrowed or increased to adjust for spray drift or spray pattern”).
	Wu does not teach the parameter being an angle defined by the dispensed spray fan, and predetermined parameter range being spray angle range. 
However, Sivathanu discloses methods to characterize spray pattern, wherein the reference indicates that spray angle and boom height are critical to providing uniform spray coverage in agricultural sprayers (par. 3). Sivathanu further discloses a controller 90, 94 (par. 35, 36) receiving captured image data via cameras 82, 84 to determine the spray angle (par. 14, 30; figs. 1-2, irregular spray profile in fig. 2 is compared to the idealized spray profile with spray angle 44 associated with centerline 42 and first side 34 in fig. 1). The reference further states “Because of variations in the performance of the nozzle 36, the spray profile 46 may have different shapes at different distances away from the nozzle 36”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Sivathanu to utilize the parameter being an angle defined by the dispensed spray fan, and predetermined parameter range being spray angle range. Doing so would provide better spray pattern analysis to further improve and maintain the desired uniform spray coverage, as suggested in paragraph 3 of Sivathanu.   

Regarding claim 2, Wu, as modified, discloses the system of claim 1, wherein the control action comprises providing a notification to an operator of the agricultural sprayer indicating that the determined angle of the dispensed spray fan (as modified in view of Sivathanu, par. 14, figs. 1-2) has fallen outside of the predetermined parameter range (Wu-par. 170: “alert the operator”).

Regarding claim 3, Wu discloses the control action comprises adjusting a ground speed (par. 186) at which the agricultural sprayer travels across the field.

Regarding claim 4, Wu discloses the control action comprises updating a spray coverage map (par. 189, fig. 33, step 3322).

Regarding claim 5, Wu discloses the control action comprises adjusting a pressure of the agricultural fluid supplied to the nozzle (par. 170: “the spray pressure is adjusted”).

Regarding claim 8, Wu, as modified, discloses wherein consideration of the fan angle of the spray nozzles shows that the angle is defined between a first side of the dispensed spray fan and a second side of the dispensed spray fan (Sivathanu, fig. 1: first side 34, opposite of 34).

Regarding claim 9, Wu, as modified, discloses spray fan angle consideration, wherein the angle is defined between a first side of the dispensed spray fan and a centerline of the dispensed spray fan (Sivathanu, fig. 1: first side 34, centerline 42).

Regarding claim 10, Wu discloses the system with spray fan angle consideration via captured image data for adjustment of the spray fan angle (Wu, par. 169, 170; Sivathanu, par. 14, fig. 1) via the central computer (Wu, par. 53), the angle corresponds to a first angle (Sivathanu, fig. 1, angle at 44). Wu also teaches the controller being configured to initiate a control action when the determined parameter falls outside of a predetermined parameter range (par. 169: “If the spray is skipping and not properly or completely covering the ground (i.e. lacking sufficient spray overlap on the ground or overly-overlapping), the fan angle of the spray nozzle is either narrowed or increased to adjust for spray drift or spray pattern”).
Wu fails to teach the controller further configured to: analyze the captured image data to determine a second angle defined between a second side of the spray fan and centerline of the spray fan; compare the determined first angle and the determined second angle; and initiate the control action when the first angle differs from the second angle.
However, Sivathanu shows that the spray profile 46 can be irregular as shown in fig. 2 with different sides due to various performance factors, and not always uniform spray angle 44 as shown in fig. 1 (par. 30). Given that different sides of an irregular spray profile 46 (fig. 2, Sivathanu) would give a different spray angle, a comparison of the different angles associated with the different sides would provide a better analysis of the spray pattern, a person of ordinary skill in the art would have the technological capabilities to utilize the same captured image data to determine a second angle defined between a second side of the spray fan and centerline of the spray fan. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Sivathanu to have the controller further configured to: analyze the captured image data to determine a second angle defined between a second side of the spray fan and centerline of the spray fan; compare the determined first angle and the determined second angle; and initiate the control action when the first angle differs from the second angle. Doing so would improve the spray analysis and consequently provide for better spray adjustment alternatives. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190150357) in view of Sivathanu (US20100225912), further in view of Giles (US 20050000277).
Regarding claim 12, Wu, as modified, discloses the system of claim 1, wherein the nozzle corresponds to a first nozzle (Wu-fig. 3, one of the spray nozzle) configured to dispense a first fan of the agricultural fluid, the system further comprising: a second nozzle (Wu-fig. 3, another one of the spray nozzle) mounted on the boom, the second nozzle configured to dispense a second fan of the agricultural fluid, the captured image data depicting the second dispensed spray fan (see Wu, par. 168-169), the controller further configured to: analyze the captured image data to determine a parameter associated with a shape of the second dispensed spray fan and initiate a control action to adjust the spray fan angle (par. 170: “the spray nozzles or agricultural vehicle take corrective actions… the spray release fan angle is increased/reduced”). As presented in claim 1, Sivathanu presents teaching that render obviousness of utilizing the determination of an angle of the dispense spray fan based on captured image data for the system taught by Wu.
Wu does not teach comparing the parameter associated with the first dispensed spray fan and the parameter associated with the second dispensed spray fan; and initiate the control action when the parameter associated with the first dispensed spray fan differs from the parameter associated with the second dispensed spray fan.
However, Wu does teach comparing detected spray patterns (par. 169-170) to determine drifts or undesired sprays. Wu further shows the detections involve a considerations of multiple adjacent sprays from adjacent nozzles as shown in figure 8. 
	Giles additionally teach alternative comparisons for spray patterns involving: a) comparing one spray pattern against a reference pattern, or b) comparing one spray pattern against a second detected spray pattern (par. 30, par. 122). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Giles to try one of the comparison options: including comparing the parameter associated with the first dispensed spray fan and the parameter associated with the second dispensed spray fan; and initiate the control action when the parameter associated with the first dispensed spray fan differs from the parameter associated with the second dispensed spray fan. Doing so would make it easier to detect improperly operating nozzles for quick spray adjustment or corrective action as suggested in paragraph 12 of Giles. 

Regarding claim 13, Wu, as modified, discloses the system of claim 1, and further indicates the importance of operator inputs for different spray applications (par. 155), and spray nozzle type (par. 168), switching between nozzle tips (par. 169), and how pressure adjustment would affect the spray performance and calculation (par. 169-171).
Wu does not teach a pressure sensor configured to capture data indicative of a pressure of the agricultural fluid being supplied to the nozzle, wherein the controller is further configured to: receive an input from an operator of the agricultural sprayer associated with a type of the nozzle mounted on the boom; determine the pressure of the agricultural fluid being supplied to the nozzle based on the data captured by the pressure sensor; and determine the predetermined parameter range based on the determined pressure and the received input.
However, Giles teaches the system monitoring features where it is known to utilize pressure transducer (par. 14) to improve spray nozzle operation/flow pattern (par. 17, 123) via an electronic controller (par. 20-21). Giles further indicates the system can utilize different types of nozzles that can be each be monitored (par. 49) relative to pressure data and flow data (par. 123). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Giles to utilize a pressure sensor configured to capture data indicative of a pressure of the agricultural fluid being supplied to the nozzle, wherein the controller is further configured to: receive an input from an operator of the agricultural sprayer associated with a type of the nozzle mounted on the boom; determine the pressure of the agricultural fluid being supplied to the nozzle based on the data captured by the pressure sensor; and determine the predetermined parameter range based on the determined pressure and the received input. Doing so would allow the operator to determine if the nozzle is clogged or simply needs adjustment and apply appropriate corrective action as suggested in paragraph 20-21 of Giles.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752